This suit was instituted by the appellee against the appellant to recover damages for killing and injuring certain animals by one of the appellant's trains at a public road crossing. A trial before a jury resulted in a verdict in favor of the appellee for $400.
There are but two assignments of error presented, both of which complain of the refusal of the court to give special charges requested by the defendant below. The record does not show that any exceptions were reserved to the refusal of the court to give these charges, as is now required by statute. The law regulating such proceedings was fully stated and discussed in Railway Co. v. Wadsack, 166 5. W. 42.
There appearing no fundamental errors that would justify a reversal of the case, the judgment is affirmed.